912 F.2d 465
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Antonio Lavelle MARTIN, Petitioner-Appellant,v.John REES, Warden, Respondent-Appellee.
No. 89-6465.
United States Court of Appeals, Sixth Circuit.
Aug. 29, 1990.

Before BOYCE F. MARTIN, Jr., and WELLFORD, Circuit Judges, and CELEBREZZE, Senior Circuit Judge.

ORDER

1
Antonio Martin, a pro se Kentucky prisoner, appeals the district court order denying his motion for relief from judgment filed under Fed.R.Civ.P. 60(b).  The case has been referred to a panel of the court pursuant to Rule 9(a), Rules of the Sixth Circuit.  Upon examination of the record and briefs, this panel unanimously agrees that oral argument is not needed.  Fed.R.App.P. 34(a).


2
Martin seeks to obtain relief from a judgment entered in 1986 denying his petition for a writ of habeas corpus.  The district court denied the motion and this appeal followed.  Martin has requested the appointment of counsel, in forma pauperis status, and a transcript at government expense.


3
Upon consideration, we conclude that the district court did not abuse its discretion in denying this motion.   See In re Salem Mortgage Co., 791 F.2d 456, 459 (6th Cir.1986).  Because the motion relied on legal error as a basis for relief, it is properly characterized as a Fed.R.Civ.P. 60(b)(1) motion.   See Hopper v. Euclid Manor Nursing Home, Inc., 867 F.2d 291, 294 (6th Cir.1989).  As such, the motion was untimely.


4
Accordingly, Martin's requests for miscellaneous relief are denied, and the district court's order is affirmed.  Rule 9(b)(5), Rules of the Sixth Circuit.